Title: To James Madison from Bushrod Washington, 23 March 1820
From: Washington, Bushrod
To: Madison, James


                
                    Dear Sir
                    Mount Vernon March 23. 1820
                
                Since my return from Washington the trunk in my possession, containing letters to & from the General, has been carefully examined, and the enclosed have been taken from the bundles found in it. Not doubting but that a much larger number of your letters are in the trunks at Richmond, I have written to the Chief Justice to request that he will in the course of the summer look over those bundles and enclose to me all that he can find from you to the General. Those now enclosed are dated 4 Jany 90—6 april 89—24 Octr. 93—29 Jany & 1 Decr 96.
                As soon as I receive those from Richmond, they shall be forwarded to you or to Mr Cutts—I am very respectfully Dear Sir Your Mo. ob. Servt.
                
                    Bush. Washington
                
             